            Case 5:19-cv-00438-XR Document 1 Filed 04/28/19 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS


 ANGEL CHEVRESTT,

                               Plaintiff,                     Docket No. 5:19-cv-00438

        - against -                                           JURY TRIAL DEMANDED


 SAN ANTONIO TEA PARTY, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Angel Chevrestt (“Chevrestt” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant San Antonio Tea Party, Inc. (“San Antonio”

or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Neil Gouveia, owned and registered by Chevrestt, a professional

photographer. Accordingly, Chevrestt seeks monetary relief under the Copyright Act of the

United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 5:19-cv-00438-XR Document 1 Filed 04/28/19 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Texas and is registered with the Texas

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Chevrestt is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 248 Glen

Avenue, Apt 2, Dumont, NJ 07628.

       6.      Upon information and belief, San Antonio is a foreign business corporation

organized and existing under the laws of the State of Texas, with a place of business at 16109

University Oak, San Antonio, Texas 78249. Upon information and belief, San Antonio is

registered with the Texas State Department of Corporations to do business in Texas. At all times

material hereto, San Antonio has owned and operated a website at the URL:

www.SanAntonioTeaParty.US (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Chevrestt photographed Neil Gouveia (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Chevrestt is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-120-993.

       B.      Defendant’s Infringing Activities
                Case 5:19-cv-00438-XR Document 1 Filed 04/28/19 Page 3 of 5




          10.      San Antonio ran an article on the Website entitled I’m an Immigrant- and Trump

is Right on Immigration. See: https://sanantonioteaparty.us/im-an-immigrant-and-trump-is-right-

on-immigration/. The article featured the Photograph. A true and correct copy of the article and

screenshot of the Photograph on the Website are attached hereto as Exhibit B.

          11.      San Antonio did not license the Photograph from Plaintiff for its article, nor did

San Antonio have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                  CLAIM FOR RELIEF
                       (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                  (17 U.S.C. §§ 106, 501)

          12.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.      San Antonio infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. San Antonio is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.      Upon information and belief, the foregoing acts of infringement by San Antonio

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
             Case 5:19-cv-00438-XR Document 1 Filed 04/28/19 Page 4 of 5




       17.      Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.      Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.       That Defendant San Antonio be adjudged to have infringed upon Plaintiff’s

                copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.       That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

                profits, gains or advantages of any kind attributable to Defendant’s infringement

                of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.       That Defendant be required to account for all profits, income, receipts, or other

                benefits derived by Defendant as a result of its unlawful conduct;

       4.       That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

                U.S.C. § 505;

       5.       That Plaintiff be awarded pre-judgment interest; and

       6.       Such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       April 28, 2019
                                                                LIEBOWITZ LAW FIRM, PLLC
Case 5:19-cv-00438-XR Document 1 Filed 04/28/19 Page 5 of 5




                                      By: /s/Richard Liebowitz
                                           Richard P. Liebowitz
                                      11 Sunrise Plaza, Suite 305
                                      Valley Stream, NY 11580
                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                     Attorneys for Plaintiff Angel Chevrestt
